DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 21 December 2020.
Claims 1 and 8-15 are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 21 December 2020:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Patent Application Publication No. 20170206551 A1, hereinafter referred to as Gupta) in view of Clancy et al. (U.S. Patent No. 8,484,203 B1, hereinafter referred to as Clancy) and Shazeer et al. (“Swivel: Improving embeddings by noticing what's missing.” arXiv preprint arXiv:1602.02215 (2016), hereinafter referred to as Shazeer).
As to claim 1, Gupta teaches a computer-implemented method to optimize item display on graphical user interfaces, comprising:
receiving, by one or more computing devices, a request to render a listing of item entries (see Gupta para. 0054 and Fig. 4: request 402 to generate recommendations 208) on a user interface of a user computing device (see Gupta para. 0083 and Fig. 9: computing device 902 comprising I/O interface 908);
analyzing, by the one or more computing devices, first item type interaction histories (see Gupta para. 0039: user interactions such as users clicking, viewing, or purchasing items) to determine item embedding values (see Gupta para. 0040 and 0052: the system extracts item latent factors from the item matrix; Note: Gupta’s “item latent factors” correspond to the claimed “item embedding values”) by:
receiving the first item type interaction histories for each of two or more users, the first item type interaction histories describing one or more interactions of a first kind by each of the two or more users with one or more items of a first item type (see Gupta para. 0039: user interactions such as users clicking, viewing, or purchasing items);
generating an embeddings matrix comprising an item embedding value for each of the one or more items (see Gupta para. 0040: item latent factor matrix); and
extracting the item embedding value for each of the one or more items from the embeddings matrix (see Gupta para. 0040 and 0052: the system extracts item latent factors from the item matrix; Note: Gupta’s “item latent factor” corresponds to the claimed “item embedding value”);
analyzing, by the one or more computing devices, the first item type interaction histories to generate a user embedding value based on the first item type interaction history for a user associated with the user computing device (see Gupta para. 0026-0027: item interactions are utilized to generate user latent factors; Note: Gupta’s “user latent factor” corresponds to the claimed “user embedding value”);
generating, by the one or more computing devices, the listing of item entries (see Gupta para. 0055 and Fig. 4: the system selects the “N” highest dot products and returns those items as recommendations 208) on the user interface of the user computing device (see Gupta para. 0083 and Fig. 9: computing device 902 comprising I/O interface 908) by:
identifying each of the item entries that are responsive to the request to render the listing of item entries, the item entries comprising one or more corresponding items (see Gupta para. 0055 and Fig. 4: responsive to request 402, the system identifies correspond item latent factors);
retrieving the item embedding value for each of the one or more item results (see Gupta para. 0055 and Fig. 4: responsive to request 402, the system identifies correspond item latent factors);
determining similarity values corresponding to a similarity between the determined item embedding value for each of the one or more items and the generated user embedding value (see Gupta para. 0040 and 0055: the system computes the dot product between user and item vectors as the cosine of the angle between them; Note: As is well-known to those of ordinary skill in the art, this is referred to as “cosine similarity.”1); and
ranking the one or more item results based on the determined similarity values, the ranking of the one or more item results comprising a preferred first item in a first position (see Gupta para. 0055: the system selects the “N” highest dot products); and
rendering, by the one or more computing devices, an optimized display of the one or more item results (see Gupta para. 0055 and Fig. 4: the system selects the “N” highest dot products and returns those items as recommendations 208) on the user interface of the user computing device (see Gupta para. 0083 and Fig. 9: computing device 902 comprising I/O interface 908), the optimized display comprising the preferred first item in the first position with each remaining item of the ranked one or more item results in a corresponding ranked non-first position (see Gupta para. 0055 and Fig. 4: the list of recommendations 208 are reordered for a particular user).
Gupta does not appear to explicitly disclose generating a co-interaction matrix comprising rows and columns corresponding to each of one or more items and matrix element values each representing a number of users determined to have a first kind of interaction with a row item of the corresponding row and a column item of the corresponding column within the co-interaction matrix.
However, Clancy teaches:
generating a co-interaction matrix comprising rows and columns corresponding to each of one or more items (see Clancy col. 8 L35-45: the system creates a co-interaction matrix comprising co-interaction scores for media items) and matrix element values each representing a number of users determined to have a first kind of interaction with a row item of the corresponding row and a column item of the corresponding column within the co-interaction matrix (see Clancy col. 7 L19-34: the co-interaction scores for media items represent the number of co-interactions between each pair of items; and see Clancy col. 8 L39-43: in an illustrative example, the co-interaction matrix contains an entry between a first document and a first video, where the entry contains the number of times a user has viewed both the first document and the first video).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta to include the teachings of Clancy because co-interaction analysis enables determination of accurate, up-to-date related items to be recommended to the user (see Clancy col. 6 L44-55).
Gupta as modified by Clancy does not appear to explicitly disclose generating an embeddings matrix comprising an item embedding value for each of one or more items based at least in part on a co-interaction matrix.
However, Shazeer teaches generating an embeddings matrix (see Shazeer Section 3.2, first paragraph: embedding matrix) comprising an item embedding value for each of one or more items (see Shazeer Section 4, under the heading “Baselines”: the system generates word embeddings) based at least in part on a co-interaction matrix (see Shazeer Section 3, under the heading “Swivel”: the systems begins with a co-occurrence matrix and generates embeddings).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as modified by Clancy to include the teachings of Shazeer because it provides a technique for generating embeddings in which the “computational requirements depend on the size of the co-occurrence matrix, rather than the size of the corpus,” enabling the technique to be applied to much larger corpora (see Shazeer Section 6 “Conclusion”, second paragraph). In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as modified by Clancy to include the teachings of Shazeer because it “explicitly considers all the co-occurrence information – including unobserved co-occurrences – to produce embeddings,” resulting in “better embeddings for rare features without sacrificing quality for common ones” (see Shazeer Section 6 “Conclusion”, third paragraph).

As to claim 2, Gupta as modified by Clancy and Shazeer teaches further comprising:
receiving, by the one or more computing devices, additional data comprising one or more interactions of a second kind by each of the two or more users with the one or more items of the first item type (see Clancy col. 7 L35-45: a co-interaction is logged in the co-interaction matrix each time a user transitions between one item and another; and see Clancy col. 6 L44-50: co-interaction analysis is performed at runtime using the most up to date co-interaction information);
augmenting, by the one or more computing devices, the co-interaction matrix with additional rows and columns corresponding to the additional data (see Clancy col. 7 L35-45: a co-interaction is logged in the co-interaction matrix each time a user transitions between one item and another; and see Clancy col. 6 L44-50: co-interaction analysis is performed at runtime using the most up to date co-interaction information).

As to claim 6, Gupta as modified by Clancy and Shazeer teaches wherein the interaction of the first kind comprises completing a required number of interactive steps with a selected item (see Gupta para. 0039: interaction with an item comprises purchasing the item) and wherein the interaction of the second kind comprises one or more of a making a selection (see Gupta para. 0039: interaction with an item comprises clicking the item), submitting a review, and submitting a service request.

As to claim 8, Gupta teaches one or more non-transitory computer-readable media having computer-executable program instructions embodied thereon that when executed by computer cause the computer to perform operations (see Gupta para. 0085-0086: the invention is embodied as computer readable media storing computer readable instructions), the operations comprising:
receiving a request to render a listing of item entries (see Gupta para. 0054 and Fig. 4: request 402 to generate recommendations 208) on a user interface of a user computing device (see Gupta para. 0083 and Fig. 9: computing device 902 comprising I/O interface 908);
analyzing first item type interaction histories (see Gupta para. 0039: user interactions such as users clicking, viewing, or purchasing items) to determine item embedding values by (see Gupta para. 0040 and 0052: the system extracts item latent factors from the item matrix; Note: Gupta’s “item latent factors” correspond to the claimed “item embedding values”):
receiving the first item type interaction histories for each of two or more users, the first item type interaction histories describing one or more interactions of a first kind by each of the two or more users with one or more items of a first item type (see Gupta para. 0039: user interactions such as users clicking, viewing, or purchasing items);
generating an embeddings matrix comprising an item embedding value for each of the one or more items (see Gupta para. 0040: item latent factor matrix); and
extracting the item embedding value for each of the one or more items from the embeddings matrix (see Gupta para. 0040 and 0052: the system extracts item latent factors from the item matrix; Note: Gupta’s “item latent factor” corresponds to the claimed “item embedding value”);
analyzing the first item type interaction histories to generate a user embedding value based on the first item type interaction history for a user associated with the user computing device (see Gupta para. 0026-0027: item interactions are utilized to generate user latent factors; Note: Gupta’s “user latent factor” corresponds to the claimed “user embedding value”);
generating the listing of item entries (see Gupta para. 0055 and Fig. 4: the system selects the “N” highest dot products and returns those items as recommendations 208) on the user interface of the user computing device (see Gupta para. 0083 and Fig. 9: computing device 902 comprising I/O interface 908) by:
identifying each of the item entries that are responsive to the request to render the listing of item entries, the item entries comprising one or more corresponding items (see Gupta para. 0055 and Fig. 4: responsive to request 402, the system identifies correspond item latent factors);
retrieving the item embedding value for each of the one or more item results (see Gupta para. 0055 and Fig. 4: responsive to request 402, the system identifies correspond item latent factors);
determining similarity values corresponding to a similarity between the determined item embedding value for each of the one or more items and the generated user embedding value (see Gupta para. 0040 and 0055: the system computes the dot product between user and item vectors as the cosine of the angle between them; Note: As is well-known to those of ordinary skill in the art, this is referred to as “cosine similarity.” See https://deepai.org/machine-learning-glossary-and-terms/cosine-similarity); and
ranking the one or more item results based on the determined similarity values, the ranking of the one or more item results comprising a preferred first item in a first position (see Gupta para. 0055: the system selects the “N” highest dot products); and
rendering an optimized display of the one or more item results (see Gupta para. 0055 and Fig. 4: the system selects the “N” highest dot products and returns those items as recommendations 208) on the user interface of the user computing device (see Gupta para. 0083 and Fig. 9: computing device 902 comprising I/O interface 908), the optimized display comprising the preferred first item in the first position with each remaining item of the ranked one or more item results in a corresponding ranked non-first position (see Gupta para. 0055 and Fig. 4: the list of recommendations 208 are reordered for a particular user).
Gupta does not appear to explicitly disclose generating a co-interaction matrix comprising rows and columns corresponding to each of one or more items and matrix element values each representing a number of users determined to have a first kind of interaction with a row item of the corresponding row and a column item of the corresponding column within the co-interaction matrix.
However, Clancy teaches:
generating a co-interaction matrix comprising rows and columns corresponding to each of one or more items (see Clancy col. 8 L35-45: the system creates a co-interaction matrix comprising co-interaction scores for media items) and matrix element values each representing a number of users determined to have a first kind of interaction with a row item of the corresponding row and a column item of the corresponding column within the co-interaction matrix (see Clancy col. 7 L19-34: the co-interaction scores for media items represent the number of co-interactions between each pair of items; and see Clancy col. 8 L39-43: in an illustrative example, the co-interaction matrix contains an entry between a first document and a first video, where the entry contains the number of times a user has viewed both the first document and the first video).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta to include the teachings of Clancy because co-interaction analysis enables determination of accurate, up-to-date related items to be recommended to the user (see Clancy col. 6 L44-55).
Gupta as modified by Clancy does not appear to explicitly disclose generating an embeddings matrix comprising an item embedding value for each of one or more items based at least in part on a co-interaction matrix.
However, Shazeer teaches generating an embeddings matrix (see Shazeer Section 3.2, first paragraph: embedding matrix) comprising an item embedding value for each of one or more items (see Shazeer Section 4, under the heading “Baselines”: the system generates word embeddings) based at least in part on a co-interaction matrix (see Shazeer Section 3, under the heading “Swivel”: the systems begins with a co-occurrence matrix and generates embeddings).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as modified by Clancy to include the teachings of Shazeer because it provides a technique for generating embeddings in which the “computational requirements depend on the size of the co-occurrence matrix, rather than the size of the corpus,” enabling the technique to be applied to much larger corpora (see Shazeer Section 6 “Conclusion”, second paragraph). In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as modified by Clancy to include the teachings of Shazeer because it “explicitly considers all the co-occurrence information – including unobserved co-occurrences – to produce embeddings,” resulting in “better embeddings for rare features without sacrificing quality for common ones” (see Shazeer Section 6 “Conclusion”, third paragraph).

As to claim 9, see the rejection of claim 2 above.

As to claim 13, see the rejection of claim 6 above.

As to claim 15, Gupta teaches a system to optimize item display on graphical user interfaces, comprising:
a storage device (see Gupta para. 0082 and Fig. 9: computer readable media such as RAM or other memory technology); and
a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device to cause the system to (see Gupta para. 0081 and Fig. 9: processing system 904):
receive a request to render a listing of item entries (see Gupta para. 0054 and Fig. 4: request 402 to generate recommendations 208) on a user interface of a user computing device (see Gupta para. 0083 and Fig. 9: computing device 902 comprising I/O interface 908);
analyze first item type interaction histories  (see Gupta para. 0039: user interactions such as users clicking, viewing, or purchasing items) to determine item embedding values (see Gupta para. 0040 and 0052: the system extracts item latent factors from the item matrix; Note: Gupta’s “item latent factors” correspond to the claimed “item embedding values”) by:
receiving the first item type interaction histories for each of two or more users, the first item type interaction histories describing one or more interactions of a first kind by each of the two or more users with one or more items of a first item type (see Gupta para. 0039: user interactions such as users clicking, viewing, or purchasing items);
generating an embeddings matrix comprising an item embedding value for each of the one or more items (see Gupta para. 0040: item latent factor matrix); and
extracting the item embedding value for each of the one or more items from the embeddings matrix (see Gupta para. 0040 and 0052: the system extracts item latent factors from the item matrix; Note: Gupta’s “item latent factor” corresponds to the claimed “item embedding value”);
analyze the first item type interaction histories to generate a user embedding value based on the first item type interaction history for a user associated with the user computing device (see Gupta para. 0026-0027: item interactions are utilized to generate user latent factors; Note: Gupta’s “user latent factor” corresponds to the claimed “user embedding value”);
generate the listing of item entries (see Gupta para. 0055 and Fig. 4: the system selects the “N” highest dot products and returns those items as recommendations 208) on the user interface of the user computing device (see Gupta para. 0083 and Fig. 9: computing device 902 comprising I/O interface 908) by:
identifying each of the item entries that are responsive to the request to render the listing of item entries, the item entries comprising one or more corresponding items (see Gupta para. 0055 and Fig. 4: responsive to request 402, the system identifies correspond item latent factors);
retrieving the item embedding value for each of the one or more item results (see Gupta para. 0055 and Fig. 4: responsive to request 402, the system identifies correspond item latent factors);
determining similarity values corresponding to a similarity between the determined item embedding value for each of the one or more items and the generated user embedding value (see Gupta para. 0040 and 0055: the system computes the dot product between user and item vectors as the cosine of the angle between them; Note: As is well-known to those of ordinary skill in the art, this is referred to as “cosine similarity.”2); and
ranking the one or more item results based on the determined similarity values, the ranking of the one or more item results comprising a preferred first item in a first position (see Gupta para. 0055: the system selects the “N” highest dot products); and
render an optimized display of the one or more item results (see Gupta para. 0055 and Fig. 4: the system selects the “N” highest dot products and returns those items as recommendations 208) on the user interface of the user computing device (see Gupta para. 0083 and Fig. 9: computing device 902 comprising I/O interface 908), the optimized display comprising the preferred first item in the first position with each remaining item of the ranked one or more item results in a corresponding ranked non-first position (see Gupta para. 0055 and Fig. 4: the list of recommendations 208 are reordered for a particular user).
Gupta does not appear to explicitly disclose generating a co-interaction matrix comprising rows and columns corresponding to each of one or more items and matrix element values each representing a number of users determined to have a first kind of interaction with a row item of the corresponding row and a column item of the corresponding column within the co-interaction matrix.
However, Clancy teaches:
generating a co-interaction matrix comprising rows and columns corresponding to each of one or more items (see Clancy col. 8 L35-45: the system creates a co-interaction matrix comprising co-interaction scores for media items) and matrix element values each representing a number of users determined to have a first kind of interaction with a row item of the corresponding row and a column item of the corresponding column within the co-interaction matrix (see Clancy col. 7 L19-34: the co-interaction scores for media items represent the number of co-interactions between each pair of items; and see Clancy col. 8 L39-43: in an illustrative example, the co-interaction matrix contains an entry between a first document and a first video, where the entry contains the number of times a user has viewed both the first document and the first video).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta to include the teachings of Clancy because co-interaction analysis enables determination of accurate, up-to-date related items to be recommended to the user (see Clancy col. 6 L44-55).
Gupta as modified by Clancy does not appear to explicitly disclose generating an embeddings matrix comprising an item embedding value for each of one or more items based at least in part on a co-interaction matrix.
However, Shazeer teaches generating an embeddings matrix (see Shazeer Section 3.2, first paragraph: embedding matrix) comprising an item embedding value for each of one or more items (see Shazeer Section 4, under the heading “Baselines”: the system generates word embeddings) based at least in part on a co-interaction matrix (see Shazeer Section 3, under the heading “Swivel”: the systems begins with a co-occurrence matrix and generates embeddings).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as modified by Clancy to include the teachings of Shazeer because it provides a technique for generating embeddings in which the “computational requirements depend on the size of the co-occurrence matrix, rather than the size of the corpus,” enabling the technique to be applied to much larger corpora (see Shazeer Section 6 “Conclusion”, second paragraph). In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as modified by Clancy to include the teachings of Shazeer because it “explicitly considers all the co-occurrence information – including unobserved co-occurrences – to produce embeddings,” resulting in “better embeddings for rare features without sacrificing quality for common ones” (see Shazeer Section 6 “Conclusion”, third paragraph).

As to claim 16, see the rejection of claim 2 above.

As to claim 19, see the rejection of claim 6 above.

Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Clancy, and Shazeer as applied to claims 1, 8, and 15 above, and further in view of Lytkin et al. (U.S. Patent Application Publication No. 20190065594 A1, hereinafter referred to as Lytkin).
As to claim 3, Gupta as modified by Clancy and Shazeer does not appear to explicitly disclose identifying, by the one or more computing devices from determined item embedding values, one or more geographically proximate item embedding values, the geographically proximate item embedding values comprising locations that are within a threshold distance from each other; determining, by the one or more computing devices, an average item embedding value for the identified one or more geographically proximate item embeddings; and modifying, by the one or more computing device, each of the determined item embedding values based on the determined average item embedding value to generate a modified item embedding value for each of the one or more geographically proximate item embedding values.
However, Lytkin teaches further comprising:
identifying, by the one or more computing devices from determined item embedding values, one or more geographically proximate item embedding values, the geographically proximate item embedding values comprising locations that are within a threshold distance from each other (see Lytkin para. 0067 and Fig. 5: the system identifies all vectors within a threshold distance of a target vector in an embedding space);
determining, by the one or more computing devices, an average item embedding value for the identified one or more geographically proximate item embeddings (see Lytkin para. 0067 and Fig. 5: the system identifies a centroid vector 520 for the geographically proximate object vectors 510); and
modifying, by the one or more computing device, each of the determined item embedding values based on the determined average item embedding value to generate a modified item embedding value for each of the one or more geographically proximate item embedding values (see Lytkin para. 0067 and Fig. 5: the system approximates the object vectors via coarse quantization).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as modified by Clancy and Shazeer to include the teachings of Lytkin because it reduces the computational cost of comparing object vectors (see Lytkin para. 0067).

As to claim 7, Gupta as modified by Clancy and Shazeer does not appear to explicitly disclose wherein a first item type comprises a particular type of service and wherein one or more items comprise venues offering the particular type of service.
However, Lytkin teaches wherein a first item type comprises a particular type of service and wherein one or more items comprise venues offering the particular type of service (Note: This claim merely describes the type of data upon which the claimed method is applied, without reciting any features that limit the claimed method. Hence, this claim merely recites an intended use, and it has no patentable weight. However, assuming arguendo that the claim has patentable weight, prior art is cited to teach this feature, as follows: see Lytkin para. 0032: concept nodes comprises places such as movie theaters and restaurants).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as modified by Clancy and Shazeer to include the teachings of Lytkin because it reduces the computational cost of comparing object vectors (see Lytkin para. 0067).

As to claim 10, see the rejection of claim 3 above.

As to claim 14, see the rejection of claim 7 above.

As to claim 17, see the rejection of claim 3 above.

As to claim 20, see the rejection of claim 7 above.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Clancy, and Shazeer as applied to claims 1 and 8 above, and further in view of Ho et al. (U.S. Patent Application Publication No. 20170286835 A1, hereinafter referred to as Ho).
As to claim 4, Gupta as modified by Clancy and Shazeer does not appear to explicitly disclose determining, by the one or more computing devices for each of determined item embedding values, a cosine distance between the respective item embedding value and each of other extracted item embedding values; and clustering, by the one or more computing devices, the determined item embedding values into a hierarchy based on the determined cosine distances using a clustering algorithm.
However, Ho teaches further comprising:
determining, by the one or more computing devices for each of determined item embedding values, a cosine distance between the respective item embedding value and each of other extracted item embedding values (see Ho para. 0059: vector processing application 14 performs hierarchical clustering using cosine distance as a measure of similarity between vectors); and
clustering, by the one or more computing devices, the determined item embedding values into a hierarchy based on the determined cosine distances using a clustering algorithm (see Ho para. 0059: vector processing application 14 performs hierarchical clustering using cosine distance as a measure of similarity between vectors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as modified by Clancy and Shazeer to include the teachings of Ho because construct concept hierarchies promotes understanding and interpretation of relationships between concept vectors (see Ho para. 0025, end of paragraph).

As to claim 11, see the rejection of claim 4 above.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Clancy, and Shazeer as applied to claims 1, 8, and 15 above, and further in view of Butchart, Kate et al. (U.S. Patent No. 6,564,195 B1, hereinafter referred to as Butchart).
As to claim 5, Gupta as modified by Clancy and Shazeer teaches determining, by the one or more computing devices, similarity values for the user associated with the user computing device based on the first item type interaction history for the user associated with the user computing device (see Gupta para. 0040 and 0055: the system computes the dot product between user and item vectors as the cosine of the angle between them; Note: As is well-known to those of ordinary skill in the art, this is referred to as “cosine similarity.” See https://deepai.org/machine-learning-glossary-and-terms/cosine-similarity); and
rendering the optimized display the one or more item search results (see Gupta para. 0055 and Fig. 4: the system selects the “N” highest dot products and returns those items as recommendations 208; and see Gupta para. 0055 and Fig. 4: the list of recommendations 208 are reordered for a particular user)
Gupta as modified by Clancy and Shazeer does not appear to explicitly disclose determining, by one or more computing devices for each determined similarity value, a greatest contributing factor to the determined similarity value, displaying the corresponding greatest contributing factor for each of one or more item results.
However, Butchart teaches further comprising:
determining, by one or more computing devices for each determined similarity value, a greatest contributing factor to the determined similarity value (see Butchart col. 6 L7-16: the system computes closeness between vectors to achieve a classification result, and displays to the user an ordered list of reasons for the result),
displaying the corresponding greatest contributing factor for each of one or more item results (see Butchart col. 6 L7-16: the system computes closeness between vectors to achieve a classification result, and displays to the user an ordered list of reasons for the result).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as modified by Clancy and Shazeer to include the teachings of Butchart because it gives the user an indication of how relevant the result is (see Butchart col. 6 L24-28).

As to claim 12, see the rejection of claim 5 above.

As to claim 18, see the rejection of claim 5 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to generating item embeddings based on co-interaction history.
a.	Galron et al.; “INTERACTION ANALYSIS AND PREDICTION BASED NEURAL NETWORKING”; U.S. PGPub. No. 20180204113 A1.
Teaches creating a co-interaction matrix for co-purchases (see para. 0035) and modeling embeddings based on co-interaction probabilities (see para. 0092) .
b.	Krishnamurthy et al.; “Global Vector Recommendations Based on Implicit Interaction and Profile Data”; U.S. PGPub. No. 20190114687 A1.
Teaches using a word-to-word co-occurrence matrix to generate word embeddings (see para. 0066 and claim 4).
c.	Shukla et al.; “QUERY TOPIC MAP”; U.S. PGPub. No. 20190266288 A1.
Teaches generating an embedding space based on a term-to-term co-occurrence matrix (see para. 0162).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
    

    
        1 See, for example, https://deepai.org/machine-learning-glossary-and-terms/cosine-similarity
        2 See, for example, https://deepai.org/machine-learning-glossary-and-terms/cosine-similarity